Appeal by the defendant from five judgments of the Supreme Court, Queens County (Sherman, J.), all rendered July 12, 1993, convicting him of robbery in the first degree under Indictment No. 7758/ 91, robbery in the first degree under Indictment No. 7759/91, robbery in the first degree under Indictment No. 7801/91, murder in the second degree and robbery in the first degree under Indictment No. 694/92, and robbery in the first degree under Indictment No. 1751/92, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his pleas of guilty. The defendant’s unsupported, conclusory allegations of innocence did not warrant the vacatur of his pleas. Furthermore, the record reveals that the defendant knowingly, intelligently, and voluntarily pleaded guilty. Moreover, the defendant’s claim of coercion by his attorney is not supported by the record (see, CPL 220.60 [3]; People v Harris, 61 NY2d 9; People v Ladelokun, 192 AD2d 723). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.